ORDER
PER CURIAM.
Appellant, Craig K. Davis, (“appellant”), appeals the judgment of the Circuit Court of Marion County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Appellant seeks to vacate his conviction and sentence for possession of a controlled substance with intent to distribute, section 195.211, RSMo *7261994,1 for which appellant was sentenced to a term of one hundred months in prison. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.